1

2

3                            UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                               ***
6    JOEL CARDENAS,                                  Case No. 3:15-cv-00476-MMD-CBC
7                                      Petitioner,                 ORDER
            v.
8
     DWIGHT NEVEN, et al.,
9
                                 Respondents.
10

11         Petitioner’s Unopposed Motion for Extension of Time to File Response (ECF
12   No. 49) is granted. Petitioner will have until October 4, 2019, to oppose Respondents’
13   Motion to Dismiss (ECF No. 43).
14         DATED THIS 5th day of August 2019.
15

16
                                                      MIRANDA M. DU
17                                                    UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
